                                                                        CLERK'
                                                                             : OFFICEu.:,Dlsr.COURT
                                                                             ' ATDANMLLE,VA .
                                                                                   FILED
                    IN THE UNITED STATES DISTRICT COURT                        MA225 2212
                   FOR THE W ESTERN DISTRICT OF VIRGINIA                   JULI
                                                                              AG.DUDLEM C RK
                             R O A N O K E D IW SIO N
                                                                          BK /DEPO CLE .
AN TO N IO R ICC O LU N SFO RD ,
      Plaintiff,                                CivilA ction N o.7:18cv00038

V.                                              O PINIO N & OR D ER

W YTH E CTY.SHERIFF,etaI.,                      By:H on.Jackson L.K iser
     D efendants.                                  Senior U nited StatesD istrictJudge


      In tw o separate orders on February 19,2019,1 granted D efendants'm otions to dism iss

(ECF Nos.19,22j. Lunsfordv.W ytheCty.Sheriff,No.7:18cv00038,2019W L 693320(W .D.
Va.Feb.19,2019);Ltmsford v.W ghe Cty.Sheriff,No.7:18cv00038,2019W L 691787(W .D.
Va.Feb.19,2019). On M arch 21,2019,Plaintiff,aVirginiainmateproceeding pro se.fileda
motionforreconsideration EECFNo.344,plzrsuanttoRule59and/orRule60oftheFederalRules
ofCivilProcedure.Forthereasonsthatfollow,them otion isDEM ED.

      A coul'tmay amend or alter a judgmenttmder Rule 59(e) ç$(1) to accommodate an
interveningchangeincontrollinglaw;(2)toaccountfornew evidencenotavailableattrial;or(3)
tocorrectaclearerrorof1aw orpreventmanifestinjustice.''Hutchisonv.Staton,994F.2d 1076,
1081 (4th Cir.1993). This standard is narrowly constmed,as a Rule 59(e)motion is tt&atl
extraordinary rem edy which shouldbeused sparingly.'''Pac.Ins.Co.v.Am .Nat'lFirelils.Co.,

148F.3d 396,403 (4th Cir.1993)(quoting 11W righteta1.,FederalPractice and Procedlzre j
2810.1,at124 (2d ed.1995));see Dlzrkl
                                    'n v.Taylor,444 F.Supp.879,889 (E.D.Va.1977)
(ttW hatevermaybethepurposeofRule59(e)itshouldnotbesupposedthatitisintendedtogive
anunhappylitigantoneadditionalchancetoswaythejudge.'').
      Rule60(b)allowsapartytoseekrelieffrom asnalciviljudgmentin alimitednumberof
circllmstances,including'
                        .(1)mistakeorneglect;(2)newlydiscoveredevidence;(3)fraud;(4)the
judgmentisvoid;(5)thejudgmenthasbeen satisfied;and (6)G&any otherreason thatjustifies
relief.''Fed.R.Civ.P.60(b).ToobtainrelieftpderRule60(b),aplaintiffmustshow fotlrfactors:
(1)timeliness,(2)ameritoriousdefense;(3)alackofunfairprejudicetotheopposingparty;and
(4)exceptionalcircumstances.W ernerv.Carbo,731F.2d204,206-07(4thCir.1984).
      Plaintiffdoesnotassertanytlling rem otely resem bling a m otion forreconsideration. His

çGmotion''is a frivolous attemptto ask the courtfora do-over and does notcontain any of the

allegationsormg lmentrequired by theFederalRulesofCivilProcedure.l

       Accordingly,thecourtDENIES themotionforreconsideration (ECFNo.344.
       The Clerk isdirectedto send acopy ofthisordertotheparties.

      Ex-rEltEo thisaLf%ayofMarch,2019.



                                          SE IO R
                                                             Q  ..      P
                                                      ITED STA TES D STRICT JUD GE




lIn Plaintiff sm otion, hestatesthefollowing:

       IAntonio Ltmsford comesnow writgjingrespectfullyto ask fora!lappealbefore
       the courton the civilaction:N o:7:18-cv-00038 thatwasdism issed on Feb.19th
       2019 by Hon.Jackson L.KiserSeniorUnited StatesDistrictJudgeangdjwould
       also liketorespectfully askthecourtto placethiscaseback onthe activedocketof
       the cotu'tatthis tim e.

(P1.'sM ot.Recons.1.)
